Citation Nr: 1412593	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic left foot disability, to include as secondary to service-connected left knee internal derangement with traumatic degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 and from October 1963 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence was not received to reopen his previously denied claim of service connection for a left foot disability.  During the course of the appeal, the Veteran's claims file was transferred to the custody of the RO in Chicago, Illinois, which is now the agency of original jurisdiction over the current appeal.  

In April 2010, the Veteran and his spouse testified at a Board hearing.  A transcript of this hearing has been associated with the Veteran's claims file.  

In an October 2010 decision the Board determined that new and material evidence relevant to the claim for service connection for a left foot disability had been submitted.  It reopened this claim for a new decision on the merits and remanded the matter for further evidentiary development.  Subsequently, the Board remanded this matter for additional development in July 2012 and September 2013.  The case has now been returned to the Board as the Veteran continues his appeal.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the January 2014 Informal Hearing Presentation from the Veteran's representative, the medical opinions, to include the most recent October 2013 opinion, have not substantially complied with the Board's remand instructions.  On remand, a new opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask an appropriate VA examiner, either the previous examiner or a new one, to provide an opinion as to the etiology of the Veteran's left foot disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

Thereafter, the reviewer or examiner should provide (addendum) opinions addressing the following questions:  

a) Is it at least as likely as not that the Veteran's diagnosed musculoskeletal disabilities of his left foot (to include hallux rigidus and degenerative arthritic changes affecting the bones of the left foot) were caused by his service-connected left knee internal derangement with traumatic DJD as a result of altered gait and asymmetric stress imposed by this service-connected orthopedic disability? 

b) Alternatively, an opinion should be provided as to whether it is at least as likely as not that the altered gait and asymmetric stress imposed by the Veteran's service-connected left knee internal derangement with traumatic DJD aggravated (i.e., permanently worsened beyond its natural level of progression) the disabling musculoskeletal diagnoses affecting his left foot? 

The examiner should note that the Veteran is service-connected for a left knee disability.  The contention is not that the Veteran incurred a left foot disability in service, rather that his left knee disability caused OR aggravated, worsened, his left foot disability.  

The examiner should also cite to medical evidence referenced in coming to these conclusions.  A rationale or explanation is requested for all opinions.  If the reviewer or examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the reviewer or examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

The reviewer or examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



